Citation Nr: 1144253	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  09-12 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from April 1956 to February 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In January 2011, the Board remanded the issue currently on appeal to the Appeals Management Center (AMC) for further development.  The record indicates that the AMC complied with the Board's requests, including the undertaking of additional efforts to obtain any outstanding hospitalization records related to the Veteran's reports of a right knee injury and treatment at the Army Base (Badenerhof Kaserne) in Heilbronn, Germany, during August 1957, and the notification of the Veteran in accordance with 38 C.F.R. § 3.159(e) when the records were found to be unavailable.  As the AMC complied with the January 2011 Remand directives, the Board will proceed to render a decision on this claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

The Veteran did not request a hearing before the Board.   


FINDINGS OF FACT

1.  The Veteran did not experience an in-service right knee injury or disease during service.

2.  The Veteran's right knee disorder was not caused by an incident in service.  


CONCLUSION OF LAW

The criteria for establishing service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486. This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

In this case, the RO provided VCAA notice in a November 2006 letter.  This notice satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information about disability ratings and effective dates required by Dingess.  

The Board finds that all necessary assistance has been provided to the Veteran.  The RO acquired the Veteran's VA treatment records and properly identified private treatment records to assist with the claim.  The Veteran's service treatment records were destroyed in a 1973 fire at the National Personnel Records Center.  The RO has exhausted all possible avenues to obtain a copy of any service treatment records.  The RO set forth its actions in a formal finding of unavailability dated April 2006.  Subsequent to the January 2011 Board Remand, the AMC attempted to obtain copies of the Veteran's service hospitalization records.  Having exhausted all avenues to obtain a copy of such records and issued notification to the Veteran in accordance with 38 C.F.R. § 3.159(e) when the records were found to be unavailable, the AMC reported their actions in a June 2011 memorandum.

The Board notes that, in a May 2006 statement, the Veteran stated that the federal government had a duty to produce his missing service treatment records.  The Veteran further indicated that he did not believe that VA could deny his claim simply because his service treatment records were missing.  As noted above, the Veteran's service treatment records, like those of many other veterans, were destroyed in a fire.  As a result, the Board has heightened obligation to consider carefully the benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Board will not simply deny the Veteran's claim because the service treatment and hospitalization records are missing, but will decide this claim based on the totality of the evidence, to include the credibility of the Veteran's statements.   The case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 
9 Vet. App. 46 (1996).

The Veteran also was not provided with a VA medical examination to determine the nature and etiology of his current knee disorder.  The Board finds that a VA examination with nexus opinion is not required in order to make a final adjudication.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court stated that in disability compensation (service connection) claims, VA must provide a medical examination for a nexus opinion, when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and 
(2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  Simply stated, the standards set forth in McLendon are not met in this case. 

Here, as noted above, the Veteran's service treatment records are completely missing from the claims file.  Therefore, the only evidence of an in-service right knee disorder comes from the Veteran's own lay statements.  Yet, as will be explained below, the Board finds the Veteran's statements regarding an in-service right knee injury and subsequent symptomatology of a right knee disorder are inconsistent with, and outweighed by, other lay and medical evidence of record, so as to lack credibility.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).  Given the absence of any credible evidence of an in-service right knee injury or disease, or credible evidence of chronic in-service symptomatology of a right knee disorder, any opinion provided at this point would be no more than speculative.  See 38 C.F.R. § 3.102 (2011) (a finding of service connection may not be based on a resort to speculation or even remote possibility).  The Court has held that an opinion, even from a physician, based on an inaccurate medical history is not of probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board has reviewed all of the evidence in the Veteran's claims folder, lay and medical.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claim.

Service Connection Criteria

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for certain chronic diseases, to include degenerative joint disease, when they are manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. § 3.307, 3.309.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the veteran.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Service Connection for Right Knee Disorder

The Veteran essentially contends that he developed a right knee disorder during service.  Specifically, in an April 2009 statement, the Veteran stated that he injured his right knee while on active duty.  He reported that he was playing football for his regiment's football team while stationed in Germany in 1957.  He stated that he was hospitalized for over a week at the base hospital.  The Veteran further indicated that, once released from the hospital, he was assigned for right knee rehabilitation which was unsuccessful.  

Having reviewed the record of evidence, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for service connection.  Initially, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain an in-service right knee injury or disease of the right knee during service.  In a November 2006 claim for benefits, the Veteran wrote that he had experienced a right knee disorder which began in 1957.  As noted above, in an April 2009 statement, the Veteran stated that he experienced a right knee injury in 1957.  The Veteran's service treatment records are missing from the file so the record contains no other evidence regarding the alleged in-service injury other than the Veteran's statement.  

The Board may not reject a medical history simply because it is provided by a veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  Yet, the Board does not find the Veteran's recent statements, indicating a right knee disorder beginning in 1957 with subsequent hospitalization and rehabilitation, to be credible as they are inconsistent with, and outweighed by, other lay and medical evidence of record.  See Madden, 125 F.3d at 1481.  In weighing credibility of lay evidence, even that recorded in a medical record, VA may consider such elements as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The record indicates that the Veteran has arthritis of the spine and bilateral knees, manifested by pain.  In a March 1995 post-service private treatment record, specifically a report of a right knee replacement surgery, the Veteran stated that he had injured his right knee in high school and that he had experienced problems with the knee intermittently ever since that time.  March 1995 history reported by the Veteran did not include any  mention of an in-service right knee injury.  The Board finds that the Veteran's March 1995 statement, which does not mention an in-service right knee injury or disease of the right knee, is more credible than his more recent statements, made for compensation purposes, of an in-service right knee injury while playing football.  The March 1995 statement was provided at the time of treatment.  As this statement was made to physicians for purposes of diagnosis and treatment, the Board finds it to be exceptionally trustworthy because the Veteran had a strong motive to tell the truth in order to receive proper care.  

When reviewing the other treatment records in the claims file, the Board notes that, when providing a history to treating physicians, the Veteran reported experiencing a history or long history of bilateral knee symptomatology.  In all of these records, the Veteran never reported to a treating physician that he had experienced an in-service knee injury or chronic symptoms of knee injury in service, or treatment in service, diagnosis in service, or limited duty profile in service.  The first time the Veteran provided a history of an in-service knee injury was after the filing of this claim for VA benefits for compensation purposes.  See Cartright v. Derwinski, 2 Vet. App. 24, 25  (1991) (finding that, while the Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence).

Therefore, the Board finds that the Veteran's later account of a right knee disorder beginning with an in-service 1957 football injury with subsequent hospitalization and rehabilitation lacks credibility.  The record of evidence indicates that the Veteran has never told a treating physician that he experienced an in-service injury.  As the Veteran's statements, made in furtherance of this appeal, are the only evidence of any in-service right knee disorder symptomatology, and the Board finds them not to be credible, the Board finds that the Veteran did not sustain a right knee injury or disease or experience chronic right knee disorder symptomatology during service.

The Board also finds that the weight of the evidence demonstrates that the Veteran did not experience continuous right knee disorder symptomatology since service.  As noted above, the Board finds that the Veteran's statements indicating an in-service knee injury and in-service onset of a right knee disorder with subsequent hospitalization and rehabilitation lack credibility.  In the March 2005 private treatment record, the Veteran reported experiencing intermittent symptomatology of a right knee disorder since a high school injury.  Such a history, without any  mention of in-service right knee injury, tends to weight against a finding of right knee injury starting in service.  In private treatment records dating to November 2002 included in the claims file, the Veteran reported experiencing right knee disorder symptomatology of an unspecified long duration.  Yet, in the treatment records, the Veteran never reported a history of a right knee injury in service or that he had continuously experienced right knee disorder symptomatology or sufficient recurring episodes since 1957 or since service discharge, over 50 years ago.  Therefore, the Board finds that the preponderance of the evidence weighs against a finding of continuous symptomatology of a right knee disorder since service discharge.  

Finally, the Board finds that the Veteran's right knee disorder was not caused by any incident of service.  The weight of the evidence indicates that the Veteran did not experience an in-service injury or disease of the right knee, or even chronic symptoms of right knee disorder in service.  The only treatment record noting an onset date for symptomatology was the March 2005 private treatment record, in which the Veteran reported injuring his right knee during high school.  To the extent that the Veteran reported such a history of a right knee injury or disease prior to service without mention of an in-service injury, such evidence tends to weigh against a finding of an in-service injury or disease.  

Inconsistent with this history of injury outside of service, which specifically omitted any report of in-service right knee injury or treatment, more recently and for VA compensation purposes, the Veteran has stated that his right knee disorder began after an in-service incident in 1957.  A Veteran's testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  Yet, as the Veteran's statements regarding in-service onset are contradicted by the statements in the March 2005 private treatment record, the Board finds them not to be credible.  See Madden.  


For the above-stated reasons, the Board finds that the preponderance of evidence weighs against the Veteran's claim for service connection for a right knee disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a right knee disorder is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


